Citation Nr: 1443790	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-36 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include depression and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from June 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona, that continued a prior denial of the issue of entitlement to service connection for a psychiatric disorder.

In November 2010, the Veteran and his mother testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with her claims file.

In being cognizant of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue captioned above encompasses all current psychiatric disorders within the scope of the filed claim.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of service connection for a psychiatric disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  By rating action dated in September 1994, the RO denied the claim of service connection for a psychiatric disorder; the Veteran did not appeal this decision.

2.  By rating actions dated in September 1995, October 1998, December 1998, September 1999, and November 2000, the RO continued the prior denial of service connection for a psychiatric disorder; the Veteran did not appeal any of those decisions.

3.  Evidence received since the November 2000 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The unappealed November 2000 rating decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2014).
 
2. New and material evidence having been received; the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159 (2014). 

The Board is reopening the previously denied claim of service connection for a psychiatric disorder.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, the Veteran does not require further assistance to substantiate the claim.


Reopening Service Connection for a Psychiatric Disorder

The Veteran asserts that he currently has a psychiatric disorder that is manifested as a result of his period of active service.  Service connection was previously denied by the RO in September 1994, September 1995, October 1998, December 1998, September 1999, and November 2000.  The Veteran did not file a substantive appeal, therefore, the most recent November 2000 determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014). 

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In this case, the evidence of record at the time of the November 2000 RO decision included: the Veteran's service treatment records, VA and private treatment records. The RO denied service connection because the evidence of record did not show that the Veteran had a psychiatric disorder that was manifested as a result of his period of active service.  The Veteran's service treatment records had not shown that he had been treated for a psychiatric disorder during service.

In March 2009, the Veteran sought to reopen his previously denied claim of service connection for a psychiatric disorder.  Additional evidence received since the November 2000 decision includes testimony from the Veteran and his mother as to his psychiatric health prior to, during, and following service.  Additionally, the Veteran's representative in a September 2014 Informal Hearing Presentation suggested that head trauma experienced in service resulted in his current psychiatric disorder.  The Board notes that the Veteran's service treatment records confirm that in January 1983, the Veteran was treated for a lacerated scalp; in January 1985, he was treated for a twisted neck sustained while wrestling; and in May 1984, he was treated for another lacerated scalp.

In light of this evidence, the Board finds that the Veteran's claim of service 
connection for a psychiatric disorder must be reopened.  The additional evidence is presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  Given the additional lay testimony as to the onset and continuity of symptoms, coupled with the arguments offered by the Veteran's representative, when considered with the old, triggers VA's duty to provide additional development in this regard.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.

ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include depression and schizoaffective disorder, is reopened, and to this extent the appeal is allowed.


REMAND

As indicated above, the Veteran continues to assert that his psychiatric disorder is manifested as a result of his period of active service.  He has suggested various theories of entitlement, to include depression from being isolated with the same unpleasant fellow service-members for extended periods of time, and as a result of head trauma sustained during service (the Veteran was treated for a lacerated scalp; in January 1985, he was treated for a twisted neck sustained while wrestling; and in May 1984, he was treated for another lacerated scalp).  Thus, the Board finds that the Veteran should be provided with a VA examination so as to determine whether any diagnosed psychiatric disorder is either etiologically related to active service, or existed prior to service and was aggravated beyond its natural progression during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his psychiatric disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the nature and etiology of his asserted psychiatric disorder.  The claims file must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner shall address the following opinion requests: 

(a) Whether it is at least as likely as not that a diagnosed psychiatric disorder is related to his period of active service, to specifically include the January 1983 lacerated scalp, January 1985 twisted neck, and May 1984 lacerated scalp.

(b) Does the evidence clearly and unmistakably establish that the Veteran's had a pre-existing psychiatric disorder, and if so, was a pre-existing psychiatric disorder clearly and unmistakably not aggravated during service beyond its natural progression? 

The examiner is advised that the Veteran and those providing lay statements in support of his claim, are competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects such reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without 
resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions must be provided.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.  This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


